In re Sav-A-Center; — Defendant; Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Civil District Court Div. N, No. 2000-11442; to the Court of Appeal, Fourth Circuit, No. 2003-C-0314.
Granted. The judgment of the trial court denying relator’s motion to set independent medical examination is reversed for the reasons assigned in the dissenting opinion in the court of appeal. Case remanded to the trial court for further proceedings.
KIMBALL, J., would deny the writ.
KNOLL, J., would deny the writ.